TYSON, J.
The debt sought to be enforced by the writ of garnishment in this case arose out of a contract executed prior to the adoption of 'the present Code, and, therefore, prior to the act of February 23, 1899, amending section 2038 of the Code, abolishing the remedy by garnishment to subject wages, salaries or other compensation of laborers or employes for personal services to the amount of twenty-five dollars per month. — Acts, 1898-99, p. 37. Neither section 2038 nor the act can have the effect to impair the plaintiff’s right to enforce his demand in this proceeding.—Adams v. Green, 100 Ala. 218, and cases cited. So, then, the single question here presented here is, whether the defendant in garnishment waived the exemption of wages', salary or compensation secured to him by section 2512 of the Code of 1886 in force at the time of the execution of the notes by him.
It appears that these notes, which were reduced to judgment in 1897, upon which the writ of garnishment was issued, contained a stipulation by which the defendant waived all of his exemption rights under the constitution and laws of this State, and that the judgment contains a recital to the effect that as to it, the defendant is entitled to no exemption of personal property. This recital is conclusive upon the defendant and conclusively adjudges that he is entitled, as against the debt recovered in it, to no exemptions of personal property. Wage®, salary or compensation admitted to be due to him by the garnishee in its answer is personal property within the meaning of the exemption laws.—Enzor v. Hurt, 76 Ala. 595; Kennedy v. Smith, 99 Ala. 83.
The court erred in discharging the garnishee. We will not render judgment as it appears from the answer of garnishee that it may be indebted in future to the defendant. The amount of such indebtedness, how*318ever, not being determinable without further answer, we will reverse the cause.
Reversed and remanded.